Judgment unanimously affirmed. Memorandum: Since defendant failed to except to the court’s charge as given, his claims that the court failed to marshal the evidence adequately and that it improperly instructed the jury were not preserved for our review as a matter of law (CPL 470.05 [2]), and we decline to exercise our discretion to reverse the conviction in "the interest of justice” (CPL 470.15 [3] [c]; see, People v Peoples, 117 AD2d 977, 978).
Contrary to defendant’s claim, the owner of the stolen vehicle and the assistant chief of the police department both testified that the identification number of the vehicle being driven by defendant when he was apprehended matched the identification number of the stolen vehicle. The evidence, albeit circumstantial, was sufficient to prove facts which, viewed as a whole, exclude to a moral certainty every conclusion other than guilt (People v Kennedy, 47 NY2d 196, 202).
We have considered defendant’s remaining contention and find that it lacks merit. (Appeal from judgment of Orleans County Court, Miles, J. — burglary, third degree, and grand larceny, second degree.) Present — Dillon, P. J., Callahan, Green, Balio and Davis, JJ.